—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered December 6, 1996, convicting him of criminal possession of a weapon in the third degree (two counts), upon his plea of guilty and imposing sentence. The appeal brings up for review the denial, after a hearing (Katz, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The record supports the Supreme Court’s determination that the police stop of the defendant’s car was based on reasonable suspicion (see, People v Prochilo, 41 NY2d 759; People v Dixon, 52 AD2d 928; People v Bianchi, 208 AD2d 551, affd 85 NY2d 1022). Altman, J. P., Friedmann, McGinity and Schmidt, JJ., concur.